Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed September 1st, 2021 does not place the application in condition for allowance.
The 112(b) rejections of claims 1-4 and 17 are withdrawn due to Applicant’s amendment.
The rejections based over Misra et al. are maintained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Misra et al. (US 2012/0103403 A1) in view of Jones-Albertus et al. (US 2013/0122638 A1) in further view of Welser et al. (US 8,895,838 B1).


In view of Claim 1, Misra et al. discloses a dilute nitride subcell (Figure 6), comprising:
a substrate comprising GaAs (Paragraph 0029);
a back surface field overlying the substrate that comprises any suitable combination of III-V materials (Figure 6, Back surface Field & Paragraph 0031).
the dilute nitride base comprises a first base portion (Figure 6, #3) a second base portion (Figure 6, 4), and an interface between the first base portion and the second base portion (Figure 6, The interface between #3 & #4);
an emitter overlying the dilute nitride base that comprises any suitable combination III-V materials (Figure 6, Emitter & Paragraph 0031);
the first base portion extends from the emitter to the second base portion (Figure 6, #3);
the second base portion extends from the first base portion to the back surface field (Figure 6, #4);
the first base portion is intrinsically doped (Figure 6, #3 – Paragraph 0035 – “no doping”);
the second base portion comprises a dopant concentration that increase exponentially from a dopant concentration within a range from 0 to 2E17 atoms/cm3 at the interface to within a range from 1E15 atoms/cm3 to 1E19 atoms/cm3 (Paragraph 0035);
In regards to the limitation that, “a dopant concentration within a range from 5E15 atoms/cm3 to 5E16 atoms/cm3 at the interface to within a range from 1E18 atoms/cm3 to 8E18 atoms/cm3”, the Examiner directs Applicant to MPEP 2144.05 I.  
each of the emitter, dilute nitride base and the back surface field are lattice matched to the GaAs substrate (Paragraph 0013);
Misra et al. does not disclose the dilute nitride base comprises GaInNAsSb and that the BSF and the emitter comprise InGaAs or that the emitter has a constant dopant concentration within a range from 2E17 atoms/cm3 to 8E18 atoms/cm3 such that the dilute nitride subcell is characterized by a band gap within a range from 0.9 eV to 1.25 eV or that the substrate comprises (Sn,Si)Ge.
	Jones-Albertus et al. discloses a dilute nitride subcell with a dilute nitride base comprising GaInNAsSb (Figure 16, III-AsNV Base & Paragraph 0116), and that the BSF and the emitter comprise InGaAs (Figure 16, InGaAs BSF & InGaAs Emitter) and that the dilute nitride subcell is characterized by a band gap within a range from 0.7 eV to 1.1 eV (Figure 16, III-AsNV Base) and a substrate that is (Sn,Si)Ge (Paragraph 0153-0154).  Jones-Albertus et al. teaches that doping values for n-type layers are between 1E17 atoms/cm3 to 1E19 atoms/cm3 and doping values for p-type layers are between 5E15 atoms/cm3 to 2E18 atoms/cm3 and values within these ranges are considered to be optimized for performance (Paragraph 0005 & 0057).  Jones-Albertus et al. teaches that these solar cells are of a desired high quality material composition (Paragraph 0011) and that there is a continued need for progress toward higher efficiency solar cells for multijunction solar cells (Paragraph 0010).  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate a dilute nitride base that comprises GaInNAsSb and a BSF and emitter that comprises InGaAs such that the dilute nitride subcell is characterized by a band gap with a range 3 to 1E19 atoms/cm3 for optimized performance.
In regards to the limitation that, “a constant dopant concentration within a range from 2E17 atoms/cm3 to 8E18 atoms/cm3”, the Examiner directs Applicant to MPEP 2144.05 I.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Accordingly, it would have been obvious to one of ordinary skill in the art to have selected the overlapping ranged disclosed by Jones-Albertus et al. because selection of the overlapping portion or ranges has been held to be a prima facie case of obviousness.
	In further regards to the language in the claims that an emitter is n-type, the base has a second portion that’s p-type, Jones-Albertus et al. discloses that a subcell comprises several associated layers, typically including a window, emitter, base and back surface field (BSF). These terms are well known to those skilled in the art and do not need further definition here. Each of the foregoing layers may itself include one or more sublayers. The window and emitter will be of one doping polarity (e.g., n-type) and the base and back surface field will be of the opposite polarity (e.g., p-type), with a p-n or n-p junction formed between the base and the emitter. If the base contains an intrinsic region in addition to an intentionally doped region, then it may be considered a p-i-n or n-i-p junction, as is well known to those skilled in the art (Paragraph 0005).  Accordingly, it would have been obvious to one of ordinary skill in the art to have the emitter be n-type and the base material be p-type as these configurations are well known in the art.

	Modified Misra et al. does not disclose that the emitter comprises a constant dopant concentration. 



	In view of Claim 2, Misra et al., Jones-Albertus et al. and Welser are relied upon for the reasons given above in addressing Claim 1. Jones-Albertus et al. teaches that the InGaAs emitter is characterized by a thickness from 50-200 nm (Figure 16, InGaAs Emitter) and that the dilute nitride base is characterized by a thickness from 1000-1400 nm (Figure 16, III-AsNV Base).

	In view of Claims 3-4, Misra et al., Jones-Albertus et al. and Welser are relied upon for the reasons given above in addressing Claim 1. Jones-Albertus et al. teaches that the dilute nitride base comprises Ga1-xInXNyAs1-y-zSbz in which values for x, y and z are 0≤x≤.24, 0.01≤y≤0.07 and 0.001≤z≤0.20 (Paragraph 0075).
In regards to the specific ratios as disclosed by Applicant, the Examiner directs Applicant to MPEP 2144.05 I.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Accordingly, it would have been obvious to one of ordinary skill in the art to have selected the overlapping ranged disclosed by Jones-Albertus et al. 

In view of Claim 17, Misra et al., Jones-Albertus et al. and Welser are relied upon for the reasons given above in addressing Claim 1.  Misra et al. teaches a multijunction photovoltaic cell (Figure 1).


Response to Arguments
	Applicant argues that Misra et al. cannot be applied as prior art because it is the parent application of the instant application.  The Examiner respectfully points out that Applicant that the instant application, U.S. App. No. 16/431,521, is a continuation-in-part to U.S. App. No. 14/935,145 with a filing date of 11/06/2015 that is a continuation of U.S. App. No. 12/914,710 with a filing date of 10/28/2010.  Applicant asserts that the application U.S. App. No. 12/914,710 (the Misra et al. reference) cannot be utilized as prior art.
	The Examiner respectfully directs Applicant’s attention to MPEP 2139.01, B, which states, “(B) If the application is a continuation-in-part of an earlier U.S. application or international application, any claims in the new application not supported by the specification and claims of the parent application have an effective filing date equal to the actual filing date of the new application. Any claims which are fully supported under 35 U.S.C. 112 by the earlier parent application have the effective filing date of that earlier parent application”.  In the instant case, claim 1 has limitations that aren’t supported by the specification and claims of the parent application, such as the dilute nitride base comprising GaInNAsSb and that the BSF and the emitter comprise InGaAs or that the emitter has a constant dopant concentration within a range from 2E17 atoms/cm3 to 8E18 atoms/cm3 such that the dilute nitride subcell is characterized by a band gap within a range from 0.9 eV to 1.25 eV or that the substrate 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726